DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/05/2022 has been entered.  
4.	Currently claims 3, 5, 7, 9, 10, 13, 17, 19-24 and 26 are canceled. Therefore, claims 1, 2, 4, 6, 8, 11, 12, 14-16, 18, 25 and 27-32 are pending in this application.   
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 2, 4, 6, 8, 11, 12, 14-16, 18, 25 and 27-32 are currently rejected under 35 U.S.C.103 as being unpatentable over Courtoy 2014/0038153 in view of Schleipman 6,391,057 and further in view of Kim 2017/0209796.
	Regarding claim 1, Courtoy teaches the following claimed limitations: a system for controlling an artificial body, the system comprising: a display comprising a screen; a light detector for detecting light from an external environment; the light detector comprising at least one light sensor each adapted to measure an intensity of the detected light ([0082], [0090], [0098]: a patient simulating system comprising a mannequin, wherein the mannequin comprises an eye module that involves a display with a screen [FIG 5, labels ‘100’, ‘105’]; the mannequin further comprises one or more light detectors—FIG 7, label ‘53’—that measure the intensity of light being detected); and a controller for: determining a reaction for the artificial body based on one of the intensity of the detected light and a variation of the intensity of the detected light; and outputting 
the determined reaction ([0098], [0099]: e.g. the system comprises a controller and/or a processor that generates, based on one or more detected conditions, one or more reactions that the mannequin exhibits; such as: generating a retracted pupil when detecting a strong light intensity).
Courtoy does not describe that the display is a see-through display comprising a screen made of one of a transparent material and a semi-transparent material; and the reaction comprises an identification of an articulated body part and an identification of a movement for the articulated body part.   
	Regarding such see-through display that comprises a screen made of one of a transparent material and a semi-transparent material, Schleipman teaches a system for simulating eye, wherein the system comprises a see-through transparent display screen (col.3, lines 10-20); and wherein a light sensor is positioned behind the display (FIG 2, see label ‘12’ [display screen] and label ‘12’ [light sensor]); and thereby the light sensor detects light incident on the transparent display and propagating therethrough from an external environment (col.4 lines 30-46: e.g. the system’s controller selectively activates, based on intensity of light detected via the light sensor, one or more of the concentric rings [see FIG 4, labels ‘36a’ to ‘36d’]. The above confirms that the light sensor detects light incident on the transparent display and propagating therethrough from an external environment).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman; for example, by implementing the simulated eye using a transparent (or a semitransparent) display, wherein a light sensor is also positioned behind the display, etc., so that the system would generate a more realistic reaction that an actual pupil would have when facing different light intensities; and thereby providing an improvement to Courtoy’s system. 
	Regarding the process of “determining an identification of an articulated body part and an identification of a movement for the articulated body part”, Kim discloses a human-model that interacts with an individual ([0018]), wherein the human-model incorporates a simulated eye that comprises at least one sensor—such as a camera—that the human-model uses to detect light, such as determining whether the individual is making eye contact with the human-model ([0026] and [0027]); and wherein the human-model responds by identifying a relevant body part(s) to be moved and the type of movement of the body part(s); such as, clapping or waving, etc. ([0041] lines 1-5; [0043] to [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman and further in view of Kim; for example, by incorporating one or more hardware and/or software arrangements; such as, (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system.
	Regarding claim 11, Courtoy teaches the following claimed limitations: a method for controlling an artificial body using an artificial eye system, the artificial eye system comprising at least a display and a light detector, the method comprising: detecting light coming from an external environment ([0082], [0090], [0098]: a patient simulating system comprising a mannequin, wherein the mannequin comprises an eye module that involves a display with a screen [FIG 5, labels ‘100’, ‘105’]; the mannequin further comprises one or more light detectors—FIG 7, label ‘53’—that measure the intensity of light being detected); measuring an intensity of the detected light; determining a reaction for the artificial body based on one of the intensity of the detected light and a variation of the intensity of the detected light; and outputting the determined reaction ([0098], [0099]: e.g. the system comprises a controller and/or a processor that generates, based on one or more detected conditions, one or more reactions that the mannequin exhibits; such as: generating a retracted pupil when detecting a strong light intensity). 
Courtoy does not describe that the display is a see-through display comprising a screen made of one of a transparent material and a semi-transparent material; and the reaction comprises an identification of an articulated body part and an identification of a movement for the articulated body part.
Regarding such see-through display that comprises a screen made of one of a transparent material and a semi-transparent material, Schleipman teaches a system for simulating eye, wherein the system comprises a see-through transparent display screen (col.3, lines 10-20); and wherein a light sensor is positioned behind the display (FIG 2, see label ‘12’ [display screen] and label ‘12’ [light sensor]); and thereby the light sensor detects light propagating through the see-through display and coming from an external environment, the detected light being incident on the transparent display and propagating therethrough from an external environment (col.4 lines 30-46: e.g. the system’s controller selectively activates, based on intensity of light detected via the light sensor, one or more of the concentric rings [see FIG 4, labels ‘36a’ to ‘36d’]. The above confirms that the light sensor detects light incident on the transparent display and propagating therethrough from an external environment).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman; for example, by implementing the simulated eye using a transparent (or a semitransparent) display, wherein a light sensor is also positioned behind the display, etc., so that the system would generate a more realistic reaction that an actual pupil would have when facing different light intensities; and thereby providing an improvement to Courtoy’s system. 
	Regarding the process of “determining an identification of an articulated body part and an identification of a movement for the articulated body part”, Kim discloses a human-model that interacts with an individual ([0018]), wherein the human-model incorporates a simulated eye that comprises at least one sensor—such as a camera—that the human-model uses to detect light, such as determining whether the individual is making eye contact with the human-model ([0026] and [0027]); and wherein the human-model responds by identifying a relevant body part(s) to be moved and the type of movement of the body part(s); such as, clapping or waving, etc. ([0041] lines 1-5; [0043] to [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman and further in view of Kim; for example, by incorporating one or more hardware and/or software arrangements; such as, (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system. 
Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.  
Regarding each of claims 2 and 12, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, “wherein the controller is adapted to determine the reaction as a function of a patient profile, the patient profile comprising at least one of an age, an eye color, a weight, a heart rate, an ethnicity and a medical condition” (per claim 2), “wherein said determining the reaction is further performed as a function of a patient profile, the patient profile comprising at least one of an age, an eye color, a weight, a heart rate, an ethnicity and a medical condition” (per claim 12) ([0024], [0060], [0061]: e.g. the system already simulates various patient conditions, such as patient’s trauma, etc., wherein the processor/controller adjusts the eye image based on such simulated medical condition being simulated);
Regarding claim 4, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
The limitation, “wherein the light detector comprises a camera for imaging a scene contained in the external environment and seen through the screen”, is already addressed above per the modification discussed with respect to claim 1. Particularly, the light detector already comprises a camera;  and thereby the mannequin generates one or more pertinent reactions based on light and/or image detected via the camera.
Regarding each of claims 6 and 16, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
The limitation, “wherein the detected light comprises at least one image of the scene acquired by the camera” (per claim 6) and “wherein said detecting the light comprises acquiring an image of a scene contained in the external environment and seen through the screen” (per claim 16), are also addressed above per the modification discussed with respect to claims 1 and 11. 
Particularly, the light detector already comprises a camera; and thereby the mannequin generates one or more pertinent reactions based on light and/or image detected via the camera.
Regarding each of claims 8 and 18, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, “wherein the controller is adapted to determine at least one of a type of movement and a movement amplitude” (per claim 8), “wherein said determining the movement comprises determining at least one of a type of movement and a movement amplitude” (per claim 18) ([0102], [0103]: e.g. the processor or the controller already moves the simulated eyelid; and therefore, the controller is already adapted to determine at least one of a type of movement and a movement amplitude).
Regarding claim 14, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, wherein the intensity comprises one of a peak intensity, a total intensity and an average intensity ([0064], [0098]: e.g. the system already identifies different levels of intensities of light; such as, intensity of ambient light, strong intensity light, etc. Accordingly, the intensity comprises one of a peak intensity, a total intensity and an average intensity); 
Regarding claim 15, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above.
Courtoy further teaches, wherein the intensity comprises a pattern of detected light ([0064], [0098]: e.g. the system already identifies different levels of intensities of light; such as, intensity of ambient light, strong intensity light, etc., and thereby the system generates a corresponding reaction of the mannequin. Thus, the intensity already comprises a pattern of detected light).
Regarding claim 27, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claim 1. 
Courtoy further teaches, the artificial body is provided with a motion control device adapted to control the movement of the articulated body part ([0087], [0088]: e.g. the system already incorporates a mechanism that provides the mannequin with articulated motion and range of motion similar to an average adult. Also see the modification discussed per claim 1 above. Accordingly, the system already implements a motion control device adapted to control the movement of the articulated body part). 
Regarding claim 28, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claim 1. 
The limitation, “the controller is adapted to access a database which contains predefined movements each associated with one of a respective predefined light intensity and a respective predefined light intensity variation to determine the reaction”, is already assessed above according to the modification discussed with respect to claim 1.   
It is worth to note that Courtoy already stores a plurality of reactions to be performed based on triggering factors, including one more reactions each associated with a respective predefined light intensity ([0098]); and furthermore, Kim describes one or more articulated body parts that the human-model (mannequin) moves based on detected factor(s), such as light detected via the sensor of the human-model (see [0041] lines 1-5; [0043] to [0045]).   
	Thus, the modified system discussed per claim 1 already address’s claim 28 since, Courtoy is modified by (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the 
mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. the trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system. 
Regarding claim 29, Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claim 1. 
The limitation, “the one of the intensity of the detected light and a variation of the intensity of the detected light comprises one of a pattern of detected light and a variation of pattern of detected light, and the controller is adapted to access a database which contains predefined movements each associated with one of a respective predefined light pattern and a respective predefined variation of pattern of detected light to determine the reaction”, is also already assessed above according to the modification discussed with respect to claim 1.   
Particularly, Courtoy already stores a plurality of reactions to be performed based on triggering factors, including one more reactions each associated with a respective predefined light intensity ([0098]); and furthermore, Kim describes one or more articulated body parts that the human-model (mannequin) moves based on detected factor(s), such as light detected via the light sensor/camera of the human-model (see [0041] lines 1-5; [0043] to [0045]); and wherein the light sensor of the human-model detects not only the light, but also its direction ([0027]: i.e. Kim already detects one of a pattern of the detected light and a variation of pattern of detected light), so that the mannequin generates one or more relevant responses ([0045]).

	Thus, the modified system discussed per claim 1 already address’s claim 29 since, Courtoy is modified by (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. the trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system. 
Regarding claim 25, Courtoy teaches the following claimed limitations: a simulator comprising: a manikin comprising at least a head (FIG 1A, label ‘14’); a display mountable to the head of the manikin, the display comprising a screen (FIG 5, labels ‘100’, ‘105’); a light detector mountable to the head of the manikin (see FIG 7, label ‘53’), the light detector being configured for detecting light from an external environment, the light detector comprising at least one light sensor each adapted to measure an intensity of the detected light ([0098]: e.g. the mannequin already comprises one or more light detectors—FIG 7, label ‘53’—that measure the intensity of light being detected); and a controller for: determining a reaction for the artificial body based on one of an intensity of the detected light and an intensity variation of the detected light; and outputting the determined reaction ([0098], [0099]: e.g. the mannequin system comprises a controller and/or a processor that generates, based on one or more detected conditions, one or more reactions that the mannequin exhibits; such as: generating a retracted pupil when detecting a strong light intensity). 
Courtoy does not describe that the display is a see-through display comprising a screen made of one of a transparent material and a semi-transparent material; and the reaction comprises an identification of an articulated body part and an identification of a movement for the articulated body part.
	Regarding such a see-through display that comprises a screen made of one of a transparent material and a semi-transparent material, Schleipman teaches a system for simulating eye, wherein the system comprises a see-through transparent display screen (col.3, lines 10-20); and wherein a light sensor is positioned behind the display (FIG 2, see label ‘12’ [display screen] and label ‘12’ [light sensor]); and thereby the light sensor detects light incident on the transparent display and propagating therethrough from an external environment (col.4 lines 30-46: e.g. the system’s controller selectively activates, based on intensity of light detected via the light sensor, one or more of the concentric rings [see FIG 4, labels ‘36a’ to ‘36d’]. The above confirms that the light sensor detects light incident on the transparent display and propagating therethrough from an external environment).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman; for example, by implementing the simulated eye using a transparent (or a semitransparent) display, wherein a light sensor is also positioned behind the display, etc., so that the system would generate a more realistic reaction that an actual pupil would have when facing different light intensities; and thereby providing an improvement to Courtoy’s system. 
	Regarding the process of “determining an identification of an articulated body part and an identification of a movement for the articulated body part”, Kim discloses a human-model that interacts with an individual ([0018]), wherein the human-model incorporates a simulated eye that comprises at least one sensor—such as a camera—that the human-model uses to detect light, such as determining whether the individual is making eye contact with the human-model ([0026] and [0027]); and wherein the human-model responds by identifying a relevant body part(s) to be moved and the type of movement of the body part(s); such as, clapping or waving, etc. ([0041] lines 1-5; [0043] to [0045]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Courtoy in view of Schleipman and further in view of Kim; for example, by incorporating one or more hardware and/or software arrangements; such as, (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system.  
Regarding each of claims 30-32,  Courtoy in view of Schleipman and further in view of Kim teaches the claimed limitations as discussed above per claims 1, 11 and 32 respectively. 
Regarding the limitation, “the reaction for the artificial body further comprises a sound to be emitted, the controller being further configured for accessing a database having predefined sounds stored thereon and selecting the sound to be emitted amongst the predefined sounds”, Kim already teaches an exemplary scenario where the human-model determines, based on light detected via its camera, whether the individual is making eye contact with the human-model ([0026] and [0027]); and thereby the human-model generates, from its database/memory, one or more relevant audible speeches via its speaker ([0047]; [0051] lines 18-22). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Courtoy based on the teaching of Kim; for example, by incorporating at least one speaker into the mannequin, wherein one or more audible speeches are also stored in the storage device; and wherein the algorithm is further upgraded to generate, based on light and/or image detected via the (camera), one or more relevant audible speeches from its storage, etc., in order to provide the user (e.g. the trainee) with a further natural reaction that further enhances the practicality of the training experience. 





Response to Arguments.
6. 	Applicant’s arguments have been fully considered (the arguments filed on 08/05/2022); however, the arguments are not persuasive. Applicant argues, 

The Examiner has rejected claims 1, 2, 4, 6, 8, 11, 12, 14-16, 18, 25, and 27-32 under 35 USC § 103 . . . 
Claim 1 recites: 
determining a reaction for the artificial body based on one of the intensity of the detected light and a variation of the intensity of the detected light; and outputting the determined reaction, 
wherein: the reaction comprises an identification of an articulated body part and an identification of a movement for the articulated body part . . . 
The Examiner relies on Kim for this feature, based on the asserted motivation "to provide the user ( e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy's system".
However, Kim does not relate to a mannequin for medical training. Kim relates to a doll used for human social development, in particular for diagnosing and treating autism in the user by detecting and encouraging eye contact between the user and the doll. The doll of Kim may respond to eye contact with an encouraging gesture such as clapping, hugging, or waving, as disclosed in paragraph [0044] of Kim. 
A person of ordinary skill in the art would not look to Kim, a doll for diagnosing and treating autism in the user, to modify Courtoy, a mannequin designed for training the user to assess simulated medical trauma in the mannequin. One objective of Courtoy, as stated in paragraph [0003], is for the mannequin to simulate trauma with greater realism. This does not motivate a skilled person to look to Kim, which is designed to simulate normal behavior in social interactions. In addition, the purpose of Kim is to diagnose and treat the user, whereas the purpose of Courtoy is for the user to diagnose and treat the mannequin. Finally, the articulations taught by Kim, such as clapping,  hugging, or waving, which could be interpreted as realistic reactions of a healthy child to eye contact, would not increase the realism of the mannequin of Courtoy, which is meant to simulate a trauma patient. On the contrary, if the mannequin of Courtoy were modified to perform these gestures, it would reduce the realism of the trauma situation and interfere with the training of the user, thereby frustrating the intended purpose of Courtoy. 
Therefore, there is no motivation for a person of ordinary skill in the art, in possession of the teachings of Courtoy and Schleipman, to modify that teaching in view of Kim to arrive at the claimed invention.

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, the features of claim 1 that Applicant listed, which Applicant assumes that Courtoy is missing, are not accurate. For instance, unlike Applicant’s assertion, Courtoy does teach the process of (i) determining a reaction for the artificial body based on one of the intensity of the detected light and a variation of the intensity of the detected light; and (ii) outputting the determined reaction. This is because Courtoy’s mannequin already implements a controller/processor that generates a reaction, such as a retracted pupil, when it detects a strong light intensity ([0098], [0099]).
The observation above demonstrates that Applicant’s arguments directed to the combined teaching of the references is not persuasive.   
   Secondly, Applicant’s assumption directed to Kim does not negate the obviousness analysis presented in the office-action. Particularly, Applicant is asserting that “Kim does not relate to a mannequin for medical training. Kim relates to a doll used for human social development”. However, the objective of the secondary reference (Kim) is not necessarily required to be identical to that of the primary reference (Courtoy). In fact, the references are not necessarily required to be from the same field of endeavor (see MPEP 2141.01(a), emphasis added),
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is “analogous prior art” for the purpose of analyzing the obviousness of the subject matter at issue. “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent[or application at issue] can provide a reason for combining the elements in the manner claimed. ” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420,82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.” Id. at 417, 82USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Accordingly, given the fact that both Courtoy and Kim involve a human-model that interacts with a person, the artisan (one of ordinary skill in the art) would be motivated to modify Courtoy’s human-model by incorporating one or more features from Kim’s human-model. For instance, during interaction with a person, Courtoy’s human-model does not identify an articulated body part and a movement for the articulated body part. 
However, Kim’s human-model does identify an articulated body part and a movement for the articulated body part during interaction with a person. Particularly, Kim’s human-model incorporates a simulated eye that comprises at least a camera, and thereby it detects light—such as, determining whether the individual is making eye contact with the human-model ([0026] and [0027]); and wherein the human-model responds by moving one or more articulated body parts; such as, clapping or waving, etc. ([0041] lines 1-5; [0043] to [0045]).
Of course, given the above teaching, the artisan would be motivated to modify Courtoy’s human-model; for example, by (i) upgrading the memory to store one more additional movements as applied to the one or more of the body parts of the mannequin, and (ii) upgrading the system’s algorithm by associating one or more triggering factors with respect to each movement, etc., so that the system generates, based on one or more factors detected regarding the user and/or the environment, one or more relevant reactions from the mannequin (e.g. the mannequin determines, based on one or more light intensities and/or directions detected via its light sensor/camera, an action(s) of the user—such as, determining whether the user is making eye contact or not, etc.; and thereby the mannequin further responds to the detected stimuli by moving one or more of its limbs, etc.), in order to provide the user (e.g. a trainee) with a more natural reaction that a real patient would have during treatment; and thereby further improving the realistic nature of Courtoy’s system.
It is also worth to note that none of the references is necessarily required to suggest the rationale to modify or combine the references (see below, emphasis added), 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

The observations above confirm that the obviousness analysis presented in the office-action is proper. Consequently, Applicant’s arguments are not persuasive.
Thus, at least for the reasons above, the Office concludes that the current claims are obvious over the prior art.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715